323 S.W.3d 98 (2010)
Herbert HOUSTON, Appellant,
v.
FINNINGER'S CATERING SERVICE and
Treasurer of Missouri as Custodian of The Second Injury Fund, Respondents.
No. ED 94707.
Missouri Court of Appeals, Eastern District, Division Three.
October 19, 2010.
Harry J. Nichols, St. Louis, MO, for appellant.
Robert W. Frayne, Kris Koster, Atty. General, Karin Krohn Schute, Asst. Atty. Gen., St. Louis, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Herbert Houston, the claimant in this workers' compensation action, appeals from the final award of the Labor and Industrial Relations Commission denying compensation. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4).